EXHIBIT 10.1

LOGO [g60976g20u99.jpg]

LOGITECH INC.

MANAGEMENT DEFERRED COMPENSATION PLAN

ADOPTED EFFECTIVE JANUARY 1, 1997

AMENDED AND RESTATED EFFECTIVE JULY 1, 2002

FURTHER AMENDED AND RESTATED EFFECTIVE JULY 1, 2003

AND OCTOBER 31, 20051

 

1

Note: The Plan is being administered in accordance with the terms of
Section 409A of the Internal Revenue Code. The terms are not reflected in the
Plan document.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

ARTICLE I TITLE AND DEFINITIONS

   2

1.1 Title

   2

1.2 Definitions

   2

ARTICLE II PARTICIPATION

   5

2.1 Participation

   5

ARTICLE III DEFERRAL ELECTIONS

   5

3.1 Elections to Defer Compensation

   5

3.2 Company Contributions

   6

3.3 Investment Elections

   6

ARTICLE IV ACCOUNTS

   7

4.1 Participant Accounts

   7

ARTICLE V VESTING

   8

5.1 Account

   8

ARTICLE VI GENERAL DUTIES

   9

6.1 Trustee Duties

   9

6.2 Company Contributions

   9

6.3 Department of Labor Determination

   9

6.4 Trust Agreement

   9

ARTICLE VII DISTRIBUTIONS

   9

7.1 Distribution of Deferred Compensation — Termination of Employment

   9

7.2 Early Distributions — Payout

   11

7.3 Early Distributions — Withdrawal

   11

7.4 Unforeseeable Emergency

   12

7.5 Inability To Locate Participant

   12

ARTICLE VIII ADMINISTRATION

   13

8.1 Committee

   13

8.2 Committee Action

   13

8.3 Powers and Duties of the Committee

   13

8.4 Construction and Interpretation

   14

8.5 Information

   14

8.6 Compensation, Expenses and Indemnity

   14

8.7 Quarterly Statements

   15

ARTICLE IX MISCELLANEOUS

   15

9.1 Unsecured General Creditor

   15

9.2 Restriction Against Assignment

   15

9.3 Withholding

   15

 

i



--------------------------------------------------------------------------------

9.4 Amendment, Modification, Suspension or Termination

   15

9.5 Governing Law

   16

9.6 Receipt or Release

   16

9.7 Payments on Behalf of Persons Under Incapacity

   16

9.8 No Employment Rights

   16

9.9 Headings, etc. Not Part of Agreement

   16

 

ii



--------------------------------------------------------------------------------

LOGITECH INC.

MANAGEMENT DEFERRED COMPENSATION PLAN

This Plan, effective as of January 1, 1997 (the “Effective Date”), is adopted by
Logitech Inc. (the “Company”), acting on behalf of itself and its designated
subsidiaries. The Plan was amended and restated effective as of July 1, 2002 and
further amended and restated effective as of July 1, 2003 and October 31, 2005.2
Throughout, the term “Company” shall include wherever relevant any entity that
is directly or indirectly controlled by the Company or any entity in which the
Company has a significant equity or investment interest, as determined by the
Company.

RECITALS

1. The Company wishes to establish a supplemental retirement plan for the
benefit of a select group of management or highly compensated employees of the
Company.

2. The Company wishes to provide that the plan to be established shall be
designated as the Logitech Inc. Management Deferred Compensation Plan (the
“Plan”).

3. The Company wishes to provide under the plan for the payment of vested
accrued benefits to Plan participants and their beneficiary or beneficiaries
(“Trust Beneficiaries”).

4. The Company wishes to provide under the Plan that the Company shall pay all
of the accrued benefits from its general assets.

5. The Company intends to enter into an agreement (the “Trust Agreement”) with a
person or persons, including an entity, who shall serve as trustee (the
“Trustee”) under an irrevocable trust (the “Trust”) to be used in connection
with the Plan.

6. The Company wishes to make contributions to the Trust so that such
contributions to be held by the Trustee and invested, reinvested and
distributed, all in accordance with the provisions of this Plan and the Trust
Agreement.

7. The Company intends that amounts allocated to the Trust and the earnings
thereon shall be used by the Trustee to satisfy the liabilities of the Company
under the Plan with respect to each plan participant for whom an Account has
been established and such utilization shall be in accordance with the procedures
set forth herein.

8. The Company intends that the Trust be a “grantor trust” with the principal
and income of the Trust treated as assets and income of the Company for federal
and state income tax purposes.

 

2

Note: The Plan is being administered in accordance with the terms of
Section 409A of the Internal Revenue Code. The terms are not reflected in the
Plan document.

 

1



--------------------------------------------------------------------------------

9. The Company intends that the assets of the Trust shall at all times be
subject to the claims of the general creditors of the Company as provided in the
Trust Agreement.

10. The Company intends that the existence of the Trust shall not alter the
characterization of the Plan as “unfunded” for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and shall not be
construed to provide income to Plan participants under the Plan prior to actual
payment of the vested accrued benefits thereunder.

NOW THEREFORE, the Company does hereby establish the Plan as follows and does
also hereby agree that the Plan shall be structured, held and disposed of as
follows:

ARTICLE I

TITLE AND DEFINITIONS

1.1 Title. This Plan shall be known as the Logitech, Inc. Management Deferred
Compensation Plan.

1.2 Definitions. Whenever the following words and phrases are used in this Plan,
with the first letter capitalized, they shall have the meanings specified below.

“Account” means for each Participant the bookkeeping account maintained by the
Committee that is credited with amounts equal to (1) the portion of the
Participant’s Salary that he or she elects to defer, (2) the portion of the
Participant’s Bonus that he or she elects to defer, (3) the portion of the
Participant’s Commissions that he or she elects to defer, (4) Company
contributions trade to the Plan for the Participant’s benefit, and
(5) adjustments to reflect deemed earnings pursuant to Section 4.1(d).

“Beneficiary” or “Beneficiaries” means the beneficiary last designated in
writing by a Participant in accordance with procedures established by the
Committee to receive the benefits specified hereunder in the event of the
Participant’s death. No beneficiary designation shall become effective until it
is filed with the Committee during the Participant’s lifetime.

“Board of Directors” or “Board” means the Board of Directors of the Company.

“Bonus” means any cash-based incentive compensation payable to a Participant in
addition to the Participant’s Salary.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commissions” means any cash-based commission compensation payable to a
Participant.

“Committee” means the Committee appointed by the Board to administer the Plan in
accordance with Article VIII.

 

2



--------------------------------------------------------------------------------

“Company” means Logitech Inc., any successor corporation and any entity that is
directly or indirectly controlled by the Company or any entity in which the
Company has a significant equity or investment interest, as determined by the
Company.

“Compensation” means the Salary, Commissions and Bonus that the Participant is
entitled to for services rendered to the Company.

“Deferral Base Amount” means the amount used for purposes of calculating a
Participant’s death benefit pursuant to Section 7.1(c). A Participant’s Deferral
Base Amount shall be the total Compensation deferred by a deceased Participant
for the Plan Year immediately preceding the Participant’s death; provided,
however, that if the Participant did not make any deferrals for such Plan Year,
or if the Participant deferred Compensation for only a portion of the preceding
Plan Year, then the Participant’s Deferral Base Amount shall be the sum of
(i) the Compensation deferred by the Participant for the Plan Year of his or her
death, plus (ii) an amount determined by the Committee in its sole discretion to
approximate the deferrals the Participant would have made for such Plan Year
absent death making reasonable assumptions as to the Participant’s Compensation
for such period and applying the deferral percentages in effect at the time of
the Participant’s death.

“Distributable Amount” means the amount credited to a Participant’s Account.

“Early Retirement Date” means the date on which an Employee attains age 55.

“Effective Date” means January 1, 1997.

“Eligible Employee” means a common law employee of the Company who is on the
payroll of Logitech Inc. and is designated as an Eligible Employee by the
Committee. For Plan Years prior to January 1, 2006, the Committee will designate
an individual as an Eligible Employee only if his or her annual Salary equals or
exceeds $115,000. For Plan Years beginning on or after January 1, 2006, the
Committee will designate an individual as an Eligible Employee only if (i) he or
she was a Participant at any time prior to January 1, 2006 and his or her annual
Salary equals or exceeds $115,000, or (ii) his or her annual Salary equals or
exceeds $140,000, or (iii) his or her combined Salary and target annual
Commission equals or exceeds $140,000. The Committee will not designate an
individual as an Eligible Employee on or after January 1, 2002, if he or she is
considered an “expatriate” under the Company’s policies. Only employees who are
highly compensated or members of a select group of management shall be eligible
to participate in the Plan. An individual’s status as an Eligible Employee for a
Plan Year shall be determined immediately prior to the first day of such Plan
Year or, if applicable, immediately prior to the first day of his or her Initial
Election Period.

“Fund” or “Funds” means one or more of the funds or contracts selected by the
Committee pursuant to Section 3.3.

“Initial Election Period” for an Eligible Employee means the later of January 1,
1997 or the 30-day period following the Eligible Employee’s date of hire or
promotion.

 

3



--------------------------------------------------------------------------------

“Insurable Participant” means a Participant who satisfies underwriting standards
for the issuance of life insurance determined by the insurance company selected
by the Company to provide the pre-distribution death benefit described in
Section 7.1(c).

“Interest Rate” means, for each Fund, an amount equal to the net rate of gain or
loss on the assets of such Fund during each valuation period.

“Normal Retirement Date” means the date on which an Employee attains age 65.

“Participant” means any Eligible Employee who elects to defer Compensation in
accordance with Section 3.1.

“Payment Eligibility Date” means the first day of the month following the
calendar quarter in which a Participant terminates employment or dies, or if not
such date, as soon as administratively possible thereafter.

“Plan” means the Logitech Inc. Management Deferred Compensation Plan set forth
herein, now in effect, or as amended from time to time.

“Plan Year” means the 12-consecutive month period beginning January 1 and ending
December 31.

“Retirement Date” means a Participant’s Early or Normal Retirement Date, as
applicable.

“Salary” means the Employee’s base salary for the Plan Year. Salary excludes any
other form of compensation such as bonuses, restricted stock, proceeds from
stock options or stock appreciation rights, severance payments, moving expenses,
car or other special allowance, or any other amounts included in an Eligible
Employee’s taxable income that is not compensation for services. Deferral
elections shall be computed before taking into account any reduction in taxable
income by salary reduction under Code Sections 125 or 401(k), or under this
Plan.

 

4



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

2.1 Participation. An Eligible Employee shall become a Participant in the Plan
by electing to defer all or a portion of his or her Compensation in accordance
with Section 3.1, by completing an application for the life insurance benefit
described in Section 7.1(c), and complying with any applicable medical
underwriting requirements of the insurance company.

ARTICLE III

DEFERRAL ELECTIONS

3.1 Elections to Defer Compensation.

(a) Initial Election Period. Each Eligible Employee may elect to defer
Compensation by filing with the Committee an election that conforms to the
requirements of this Section 3.1, on a form provided by the Committee, no later
than the last day of his or her Initial Election Period.

(b) General Rule. Subject to the limitations set forth in paragraph (c) below,
the amount of Compensation which an Eligible Employee may elect to defer in 2002
and subsequent years is as follows:

 

  (1) Any whole percentage of Salary up to 80%;

 

  (2) Any whole percentage of Bonus up to 90%; and/or

 

  (3) Any whole percentage of Commissions up to 90%;

provided, however, that no election shall be effective to reduce the
Compensation paid to an Eligible Employee for a calendar year to an amount that
is less than the amount necessary to pay applicable employment taxes (e.g.,
FICA, hospital insurance, SDI) payable with respect to amounts deferred
hereunder, amounts necessary to satisfy any other benefit plan withholding
obligations, any resulting income taxes payable with respect to Compensation
that cannot be so deferred, and any amounts necessary to satisfy any wage
garnishment or similar type obligations.

(c) Minimum Deferrals. For each Plan Year during which the Eligible Employee is
a Participant, the minimum dollar amount that may be deferred under this
Section 3.1 is $2,500.

(d) Effect of Initial Election. An election to defer Compensation during an
Initial Election Period shall be effective with respect to Salary earned during
the first pay period beginning after the Initial Election Period and to the
Commissions and Bonus payable during the Plan Year in which the election is
made.

 

5



--------------------------------------------------------------------------------

(e) Duration of Compensation Deferral Election. Any Compensation deferral
election made under paragraph (a) or paragraph (f) of this Section 3.1 shall
remain in effect, notwithstanding any change in the Participant’s Compensation,
until changed or terminated in accordance with the terms of this paragraph (e);
provided, however, that such election shall terminate for any Plan Year for
which the Participant is not an Eligible Employee. A Participant may increase,
terminate and, subject to the minimum deferral request of Section 3.1(c),
decrease his or her Compensation deferral election, effective for Salary earned
(and in the case of Bonus and Commissions, paid with respect to services
performed) during pay periods beginning after the beginning of the next
succeeding Plan Year, by filing a new election, in accordance with the terms of
this Section 3.1, with the Committee on or before the preceding December 15. In
addition, and notwithstanding anything in the Plan to the contrary, a
Participant may request a termination of his or her Compensation deferral
election at any time in the event of an unforeseen financial hardship as
determined by the Committee in its discretion. In the event the Committee
permits a Participant to terminate his or her Compensation deferral election, no
further Compensation shall be deferred for the Participant’s Account, provided
that the Participant may resume Compensation deferral effective for Compensation
earned during pay periods beginning after the beginning of the next succeeding
Plan Year, by filing a new election, in accordance with the terms of
Section 3.1, with the Committee on or before the preceding December 15.

(f) Elections Other Than Elections During the Initial Election Period. Any
Eligible Employee who fails to elect to defer Compensation during his or her
Initial Election Period may subsequently become a Participant, and any Eligible
Employee who has terminated a prior deferral election may elect to again defer
Compensation, by filing an election, on a form provided by the Committee, to
defer Compensation as described in paragraph (b) above. An election to defer
Compensation must be filed on or before December 15 and will be effective for
Salary earned (and in the case of Bonus and Commissions, paid with respect to
services performed) during pay periods beginning after the following January 1.

3.2 Company Contributions. The Company may, in its sole discretion, make
discretionary contributions to the Accounts of one or more Participants at such
times and in such amounts as the Board may determine.

3.3 Investment Elections. The Committee may, in its discretion, provide each
Participant with a list of investment Funds available for hypothetical
investment, and the Participant may designate, on a form provided by the
Committee, one or more Funds that his or

 

6



--------------------------------------------------------------------------------

her Account will be deemed to be invested in for purposes of determining the
amount of earnings to be credited to that Account. The Committee may, from time
to tune, in its sole discretion select a commercially available fund or contract
to constitute the Fund actually selected. The Interest Rate of each such
commercially available fund or contract shall be used to determine the amount of
earnings to be credited to Participants’ Accounts under Section 4.1(d).

In making the designation pursuant to this Section 3.3, the Participant may
specify that all or any whole number percentage of his or her Account be deemed
to be invested in one or more of the Funds offered by the Committee. Effective
as of the end of any calendar month, a Participant may change the designation
made under this Section 3.3 by filing an election, on a form provided by the
Committee, prior to the end of such month. If a Participant fails to elect a
Fund under this Section 3.3, he or she shall be deemed to have elected a money
market or similar Fund.

The Company may, but need not, acquire investments corresponding to those
designated by the Participants hereunder, and it is not under any obligation to
maintain any investment it may make. Any such investments, if made, shall be in
the name of the Company, and shall be its sole property in which no Participant
shall have any interest.

ARTICLE IV

ACCOUNTS

4.1 Participant Accounts.

The Committee shall establish and maintain an Account for each Participant under
the Plan. Each Participant’s Account shall be further divided into separate
subaccounts (“investment fund subaccounts”), each of which corresponds to an
investment fund or contract elected by the Participant pursuant to
Section 3.3(a). A Participant’s Account shall be credited as follows:

(a) As of the last day of each month, the Committee shall credit the investment
fund subaccounts of the Participant’s Account with an amount equal to Salary
deferred by the Participant during each pay period ending in that month in
accordance with the Participant’s election; that is, the portion of the
Participant’s deferred Salary that the Participant has elected to be deemed to
be invested in a certain type of investment fund shall be credited to the
investment fund subaccount corresponding to that investment fund.

(b) As of the last day of the month in which the Commissions or Bonus or partial
Bonus would have been paid, the Committee shall credit the investment fund
subaccounts of the Participant’s Account with an amount equal to the portion of
the Commissions or Bonus deferred by the Participant’s election; that is, the
portion of the Participant’s deferred Commissions or Bonus that the Participant
has elected to be deemed to be invested in a certain type of investment fund
shall be credited to the investment fund subaccount corresponding to that
investment fund.

 

7



--------------------------------------------------------------------------------

(c) As of the last day of the Plan Year or such earlier time or times as the
Committee may determine, the Committee shall credit the investment fund
subaccounts of the Participant’s Account with an amount equal to the portion, if
any, of any Company contribution made to or for the Participant’s benefit in
accordance with Section 3.3; that is, the portion of the Participant’s Company
contribution, if any, that the Participant has elected to be deemed to be
invested in a certain type of investment fund shall be credited to the
investment fund subaccount corresponding to that investment fund.

(d) As of the last day of each valuation period, each investment fund subaccount
of a Participant’s Account shall be credited with earnings in an amount equal to
that determined by multiplying the balance credited to such investment fund
subaccount as of the last day of the preceding valuation period by the Interest
Rate for the corresponding Fund selected by the Company. Valuations shall be
effected monthly or daily, as determined by the Committee.

ARTICLE V

VESTING

5.1 Account.

(a) Compensation Deferrals. A Participant’s Account attributable to Compensation
deferred by a Participant pursuant to the terms of this Plan, together with any
amounts credited to the Participant’s Account under Section 4.1(d) with respect
to such deferrals, shall be 100% vested at all times.

(b) Company Contributions. The value of a Participant’s Account attributable to
any Company contributions pursuant to Section 3.2 shall vest at such time or
times as the Board shall specify in connection with any such contributions.
Unless otherwise specified by the Board, Participants shall be 100% vested in
such amounts, together with any amounts credited to the Participant’s Account
under Section 4.1(d) with respect to such amounts.

 

8



--------------------------------------------------------------------------------

ARTICLE VI

GENERAL DUTIES

6.1 Trustee Duties. The Trustee shall manage, invest and reinvest the Trust Fund
as provided in the Trust Agreement. The Trustee shall collect the income on the
Trust Fund, and make distributions therefrom, all as provided in this Plan and
in the Trust Agreement.

6.2 Company Contributions. While the Plan remains in effect, the Company shall
make contributions to the Trust Fund at least once each quarter. The amount of
any quarterly contribution shall be at the discretion of the Committee. At the
close of each calendar year, the Company shall make an additional contribution
to the Trust Fund to the extent that previous contributions to the Trust Fund
for the current calendar year are not equal to the total of the Compensation
deferrals made by each Participant plus Company contributions, if any, accrued
as of the close of the current calendar year. The Trustee shall not be liable
for any failure by the Company to provide contributions sufficient to pay all
accrued benefits under the Plan in accordance with the terms of this Plan.

6.3 Department of Labor Determination. In the event that any Participants are
found to be ineligible, that is, not members of a select group of highly
compensated employees, according to a determination made by the Department of
Labor, the Committee shall take whatever steps it deems necessary, in its sole
discretion, to equitably protect the interests of the affected Participants.

6.4 Trust Agreement. The Trust Agreement shall conform to the terms of the model
trust described in Revenue Procedure 92-64 issued by the Internal Revenue
Service.

ARTICLE VII

DISTRIBUTIONS

7.1 Distribution of Deferred Compensation — Termination of Employment.

(a) Employment Termination after Retirement Date, etc. In the case of a
Participant who terminates employment with the Company on or after his or her
Retirement Date or as a result of the Participant’s long-term disability (as
defined in the Company’s long-term disability plan for employees) or death, the
Distributable Amount shall be paid to the Participant (and after his death to
his or her Beneficiary) in a lump sum on his or her Payment Eligibility Date.
Notwithstanding the foregoing, a Participant described in the preceding sentence
may elect quarterly installments over two, five, 10 or 15 years beginning on the
Participant’s Payment Eligibility Date, provided that his or her election is
filed with the Committee at least one year prior to his or her Payment
Eligibility Date. Notwithstanding this subsection, if the Participant’s
Distributable Amount is $25,000 or less, the Distributable Amount shall
automatically be distributed in the form of a cash lump sum on the

 

9



--------------------------------------------------------------------------------

Participant’s Payment Eligibility Date. To the extent the Distributable Amount
is paid in installments, the Participant’s Account shall continue to be credited
with earnings pursuant to Section 4.1(d) of the Plan and the installment amount
shall be adjusted annually to reflect gains and losses until all amounts
credited to his or her Account under the Plan have been distributed.

(b) Employment Termination Before Retirement Date. In the case of a Participant
whose Payment Eligibility Date occurs for reasons other than a long-term
disability, termination after attaining Retirement Age or death, the
Distributable Amount shall be paid to the Participant in the form of a cash lump
sum on the Participant’s Payment Eligibility Date.

(c) Life Insurance (if applicable). In the case of a Participant who dies while
employed by the Company, the following benefits shall be provided:

(1) That portion of the death benefit of any life insurance policy purchased by
the Company to insure the life of the Participant (the “Policy”) which is equal
to the lesser of (i) the actual Policy death benefit or (ii) 15 times the
Participant’s Deferral Base Amount shall be paid to Participant’s beneficiary
under the Policy by the insurance company which issued the Policy. Any such
Policy shall be subject to the conditions set forth in a “Split-Dollar Life
Insurance Agreement” between the Participant and the Trustee, pursuant to which
the Participant may designate a beneficiary with respect to the portion of the
Policy proceeds described in the preceding sentence in the event the Participant
dies prior to terminating employment with the Company. The Participant shall
have the right to designate and change such beneficiary (which need not be his
Beneficiary as determined under Section 1.2 hereof) at any time on a form
provided by and filed with the insurance company, and the life insurance
proceeds designated in this paragraph (1) shall be paid to such beneficiary.

The benefit payable pursuant to this paragraph (1) shall be paid only with
respect to a Participant who is, at the time of death, deferring Compensation
under the Plan. In addition, benefits shall be paid only if a Policy has been
issued on the Participant’s life and is in force at the time of the
Participant’s death and any such payment shall be subject to all conditions and
exceptions set forth in the Policy. Death benefits payable pursuant to this
paragraph shall be in addition to any other Company-sponsored life insurance
benefits under any other Policy plan or program provided by the Company.
Notwithstanding any provision of this Plan or any other document to the
contrary, the Company shall not have any obligation to pay the Participant or
his Beneficiary any amounts described in this Section 7.1(c). Any such amounts
shall be payable solely from the proceeds of the Policy, and if no Policy is in
force, no payment shall be made. Furthermore, the Company is not obligated to
maintain any Policy, and no death benefit shall be payable hereunder if the
Company has been notified by the Committee to discontinue the Policy for the
Participant. In addition, no Policy shall be allocated to any Account.

(2) The Distributable Amount shall be paid to the Participant’s Beneficiary in a
lump sum unless the Participant elected a quarterly distribution under
Section 7.1(a), in which case the Participant’s Account shall continue to be
credited with earnings pursuant to Section 4.1(d) of the Plan until all amounts
credited to his or her Account under the Plan have been distributed.

 

10



--------------------------------------------------------------------------------

(d) If the Participant is in pay status at the time of death, the Beneficiary
shall be paid the remaining quarterly installments as they come due.

7.2 Early Distributions — Scheduled In-Service Withdrawals. Notwithstanding
Section 7.1, a Participant may elect to receive all or a portion of his or her
Accounts prior to terminating employment with the Company by filing an election
(a “Payout Election”). A Participant may make a Payout Election during the
Initial Election Period or on or before the December 15 in any Plan Year. The
Payout Election shall be made on a form provided by the Committee and shall be
subject to such terms and conditions as the Committee may specify. A Payout
Election may not specify a date that is within two years beyond the end of the
Plan Year in which the Payout Election is made and shall apply to all
Compensation that is deferred by the Participant beginning (i) in the case of a
Payout Election made during the Initial Election Period, with the first pay
period after the Initial Election Period, and (ii) in the case of a Payout
Election made other than during the Initial Election Period, with the pay period
beginning after the following January 1, provided that the Participant may
specify the Plan Years with respect to which deferred amounts will be
distributed pursuant to a Payout Election. A Participant may either cancel or
make a one-time deferral to a later date of a Payout Election at least one year
prior to the scheduled Payout date by filing a new distribution election with
the Committee, subject to such other terms and conditions as the Committee may
establish. A Participant who has made a one-time deferral of a Payout Election
may then cancel, but not further defer, a deferred Payout Election, by following
the procedures in the preceding sentence. If a Participant cancels a Payout
Election in accordance with this Section 7.2 the distribution of the
Participant’s Distribute Amount that was subject to the cancelled Payout
Election shall be governed by Sections 7.1, 7.3 and 7.4. Notwithstanding the
foregoing in this Section, in the event the Participant’s employment with the
Company terminates for any reason, the Participant’s Payout Election, if any,
shall be disregarded, and the distribution of the Participant’s Distributable
Amount shall be governed by Sections 7.1, 7.3 and 7.4.

7.3 Early Distributions — Withdrawal. Participants shall be permitted to
withdraw amounts from their Accounts before termination of their employment with
the Company or the scheduled payout date under their Payout Election, or, in the
case of a Participant who terminated employment with the Company on or after his
or her Retirement Date and elected payment of his or her Distributable Amount in
quarterly installments, such Participant shall be permitted to withdraw amounts
from his or her Account after the termination of employment with the Company
(“Early Distributions”), subject to the following restrictions:

(a) The election to take an Early Distribution shall be made by filing a form
provided by and filed with the Committee prior to the end of any calendar month.

 

11



--------------------------------------------------------------------------------

(b) The amount payable to a Participant in connection with an Early Distribution
shall in all cases equal 90% of the amount requested by the Participant;
provided, however, that the maximum amount payable to a Participant in
connection with an Early Distribution shall be 90% of the Distributable Amount
as of the end of the calendar month in which the Early Distribution election is
made.

(c) The amount described in subsection (b) above shall be paid in a single cash
lump sum as soon as practicable after the end of the calendar month in which the
Early Distribution election is made.

(d) If a Participant receives an Early Distribution, the remaining portion of
the requested amount, as applicable (i.e., 10% of such amount), shall be
permanently forfeited and the Company shall have no obligation to the
Participant or his Beneficiary with respects to such forfeited amount.

(e) If a Participant receives an Early Distribution, the Participant shall be
ineligible to Participate in the Plan for the balance of the Plan Year in which
the Early Distribution occurs and the following Plan Year.

(f) A Participant shall be limited to a maximum of two Early Distributions
during all of his or her periods of Plan Participation.

7.4 Unforeseeable Emergency. The Committee may, pursuant to rules adopted by it
and applied in a uniform manner, accelerate the date of distribution of a
Participant’s Account because of an Unforeseeable Emergency at any time.
“Unforeseeable Emergency” shall mean an unforeseeable, severe financial
condition resulting from (a) a sudden and unexpected illness or accident of the
Participant or his or her dependent (as defined in Section 152(a) of the Code);
(b) loss of the Participant’s property due to casualty, or (c) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant, but which may not be relieved through
other available resources of the Participant, as determined by the Committee in
accordance with uniform rules adopted by it. Distribution pursuant to this
subsection of less than the Participant’s entire interest in the Plan shall be
made pro rata from his or her assumed investments according to the balances in
such investments. Subject to the foregoing, payment of any amount with respect
to which a Participant has filed a request under this subsection shall be made
as soon as practicable after approval of such request by the Committee. Any
withdrawal approved by the Committee under this subsection shall be limited to
the amount necessary to meet the Unforeseeable Emergency.

7.5 Inability to Locate Participant. In the event that the Committee is unable
to locate a Participant or Beneficiary within two years following the
Participant’s Payment Eligibility Date, the amount allocated to the
Participant’s Deferral Account shall be forfeited. If, after such forfeiture,
the Participant or Beneficiary later claims such benefit, such benefit shall be
reinstated without interest or earnings.

 

12



--------------------------------------------------------------------------------

ARTICLE VIII

ADMINISTRATION

8.1 Committee. A Committee shall be appointed by, and serve at the pleasure of,
the Board. The number of members comprising the committee shall be determined by
the Board which may from time to time vary the number of members. A member of
the Committee may resign by delivering a written notice of resignation to the
Board. The Board may remove any member by delivering a certified copy of its
resolution of removal to such member. Vacancies in the membership of the
Committee shall be filled promptly by the Board.

8.2 Committee Action. The Committee shall act at meetings by affirmative vote of
a majority of the members of the Committee. Any action permitted to be taken at
a meeting may be taken without a meeting if, prior to such action, a written
consent to the action is signed by all members of the Committee and such written
consent if filed with the minutes of the proceedings of the Committee. A member
of the Committee shall not vote or act upon any matter which relates solely to
himself or herself as a Participant. The Chairman or any other member or members
of the Committee designated by the Chairman may execute any certificate or other
written direction on behalf of the Committee.

8.3 Powers and Duties of the Committee.

(a) The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan in accordance with the terms, shall be charged with the general
administration of the Plan and shall have all powers necessary to accomplish its
purposes, including, but not by way of limitation, the following:

(1) To select the funds or contracts to be the Funds in accordance with
Section 3.3 hereof;

(2) To construe and interpret the terms and provisions of this Plan;

(3) To amend, modify, suspend or terminate the Plan in accordance with
Section 9.4;

(4) To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries and to direct the Trustee as to the
distribution of Plan assets;

(5) To maintain all records that may be necessary for the administration of the
Plan;

(6) To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

 

13



--------------------------------------------------------------------------------

(7) To make and publish such rules for the regulation of the Plan and procedures
for the administration of the Plan as are not inconsistent with the terms
hereof; and

(8) To appoint a plan administrator or any other agent, and to delegate to them
such powers and duties in connection with the administration of the Plan as the
Committee may from time to time prescribe.

8.4 Construction and Interpretation. The Committee shall have full discretion to
construe and interpret the terms and provisions of this Plan, which
interpretation or construction shall be final and binding on all parties,
including but not limited to the Company and any Participant or Beneficiary. The
Committee shall administer such terms and provisions in a uniform and
nondiscriminatory manner and in full accordance with any and all laws applicable
to the Plan.

8.5 Information. To enable the Committee to perform its functions, the Company
shall supply full and timely information to the Committee on all matters
relating to the Compensation of all Participants, their death or other cause of
termination, and such other pertinent facts as the Committee may reasonably
require.

8.6 Compensation, Expenses and Indemnity.

(a) The members of the Committee shall serve without compensation for their
services hereunder.

(b) The Committee is authorized at the expense of the Company to employ such
legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. Expenses and fees in connection with the administration of the
Plan shall be paid by the Company.

(c) To the extent permitted by applicable state law, the Company shall indemnify
and save harmless the Committee and each member thereof, the Board and any
delegate of the Committee who is an employee of the Company against any and all
expenses, liabilities and claims, including legal fees to defend against such
liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by the
Company or provided by the Company under any bylaw, agreement or otherwise, as
such indemnities are permitted under state law.

 

14



--------------------------------------------------------------------------------

8.7 Quarterly Statements. Under procedures established by the Committee, a
Participant shall receive a statement, with respect to such Participant’s
Account on a quarterly basis.

ARTICLE IX

MISCELLANEOUS

9.1 Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors, and assigns shall have no legal or equitable rights, claims, or
interests in any specific property or assets of the Company. Any and all of the
Company’s assets shall be, and remain, the general unpledged, unrestricted
assets of the Company. The Company’s obligation under the Plan shall be merely
that of an unfunded and unsecured promise of the Company to pay money in the
future, and the rights of the Participants and Beneficiaries shall be no greater
than those of unsecured general creditors. It is the Company’s intention that
the Plan shall be treated as unfunded for tax purposes and for purposes of
Title I of ERISA.

9.2 Restriction Against Assignment. The Company shall pay all amounts payable
hereunder only to the person or persons designated by the Plan and not to any
other person or corporation. No part of a Participant’s Account shall be liable
for the debts, contracts, or engagements of any Participant, his or her
Beneficiary, or successors in interest, nor shall a Participant’s Account be
subject to execution by levy, attachment, or garnishment or by any other legal
or equitable proceeding, nor shall any such person have any right to alienate,
anticipate, commute, pledge, encumber, or assign any benefits or payments
hereunder in any manner whatsoever. If any Participant, Beneficiary or successor
in interest is adjudicated bankrupt or purports to anticipate, alienate, sell,
transfer, assign, pledge, encumber or charge any distribution or payment from
the Plan, voluntarily or involuntarily, the Committee, in its discretion, may
cancel such distribution or payment (or any part thereof) to or for the benefit
of such Participant, Beneficiary or successor in interest in such manner as the
Committee shall direct.

9.3 Withholding. There shall be deducted from each payment made under the Plan
all taxes which are required to be withheld by the Company in respect to such
payment. The Company shall have the right to reduce any payment by the amount of
cash sufficient to provide the amount of said taxes.

9.4 Amendment, Modification, Suspension or Termination. The Committee may amend,
modify, suspend or terminate the Plan in whole or in part, except that no
amendment, modification, suspension or termination shall have any retroactive
effect to reduce any amounts allocated to a Participant’s Account, provided that
a termination or suspension of the Plan or any Plan amendment or modification
that will significantly increase costs to the Company shall be approved by the
Board. In the event that this Plan is terminated, the disposition of the amounts
credited to a Participant’s Deferral Account shall be at the sole discretion of
the Committee.

 

15



--------------------------------------------------------------------------------

9.5 Governing Law. This Plan shall be construed, governed and administered in
accordance with ERISA and, to the extent that state law is not preempted by
ERISA, the laws of the State of California.

9.6 Receipt or Release. Any payment to a Participant or the Participant’s
Beneficiary in accordance with the provisions of the Plan shall, to the extent
thereof be in full satisfaction of all claims against the Committee and the
Company. The Committee may require such Participant or Beneficiary, as a
condition precedent to such payment, to execute a receipt and release to such
effect.

9.7 Payments on Behalf of Persons Under Incapacity. In the event that any amount
becomes payable under the Plan to a person who, in the sole judgment of the
Committee, is considered by reason of physical or mental condition to be unable
to give a valid receipt therefore, the Committee may direct that such payment be
made to any person found by the Committee, in its sole judgment, to have assumed
the care of such person. Any payment made pursuant to such determination shall
constitute a full release and discharge of the Committee and the Company.

9.8 No Employment Rights. Neither participation in this Plan nor coverage under
any Policy shall confer upon any person any right to be employed by the Company
nor any other right not expressly provided hereunder, under the Policy or under
the Split-Dollar Life Insurance Agreement executed in connection therewith.

9.9 Headings, etc. Not Part of Agreement. Headings and subheadings in this Plan
are inserted for convenience of reference only and are not to be considered in
the construction of the provisions hereof.

IN WITNESS WHEREOF, the Company has caused this document to be executed by its
duly authorized officer effective as of this 31st day of October, 2005.

 

LOGITECH INC. By:   /s/ Guerrino De Luca Name:   Guerrino De Luca Title:  
President & CEO

 

16